Citation Nr: 0722515	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include being due to exposure to Agent Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma.  In April 2007, a videoconference hearing 
on appeal was held before the undersigned, who is the 
Veterans Law Judge designated by the Chairman to conduct that 
hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A transcript of 
the hearing has been produced and has been included in the 
claims folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty in the United States Marine 
Corps for approximately four years.  During that time, the 
veteran was stationed in Okinawa and at Marine Barracks, 
Naval Weapons Station, Concord, California.  

With respect to his claim involving diabetes mellitus, the 
veteran asserts that while serving as a guard at Port 
Chicago, he was exposed to Agent Orange.  Specifically, he 
claims that Agent Orange was either being unloaded from a 
flatcar of a train or being loaded onto a ship, and that 
during the process, the container in which the Agent Orange 
was stored therein burst.  He has contended that when the 
container burst, he, along with others, was doused in Agent 
Orange.  The veteran avers that as a result of that exposure, 
he developed diabetes mellitus.  Alternatively, the veteran 
has suggested that while he was in service he was suffering 
from the early stages of diabetes and it was just not 
diagnosed properly.  He maintains that these early symptoms 
manifested themselves into the current disorder which he 
attributes to his service.

The veteran has also claimed that he now suffers from PTSD 
and that this disorder was caused by his service in Okinawa 
and in Southeast Asia.  He has contended that after being 
transferred to Okinawa in 1973, he was sent to the Republic 
of Vietnam where he traveled to the Vietnam-Cambodia border.  
The veteran has written and testified that after being on the 
border, he went by river into Cambodia and served with 
Republic of Korea Marines.  It was during this time that the 
veteran asserts that he shot and killed an unarmed woman.  He 
also says that he was on patrol and that he was fired upon by 
insurgent forces.

Along with claiming that he was in Vietnam and Cambodia, the 
veteran has also averred that while he was in Okinawa, he saw 
body-bags and body parts.  He has testified that the bodies 
and body parts were sent from Vietnam to the Kadena Air Force 
Base on Okinawa, and it was his duty to ensure that the 
paperwork/tags matched the bodies and body parts.  He further 
stated that he put body bags into coffins that were later 
sent to CONUS.  He contends that this experience, along with 
serving in Cambodia, caused him to develop PTSD.  

A review of the claims folder indicates that the VA has not 
verified the veteran's claimed stressors nor has it 
discovered whether the veteran was exposed to Agent Orange as 
he has claimed.  

Moreover, in the case of Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, reversed a board decision that 
denied a claim for service connection for PTSD on the basis 
of an unconfirmed in-service stressor.  However, in 
Pentecost, supra, the claimant submitted evidence that his 
unit was subjected to rocket attacks.  The Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).

A review of the claims folder indicates that the RO has never 
followed up on its request for information from the 
Department of Defense that would confirm the claimed 
stressors or the chemical dioxins exposure.  Additionally, 
the RO has never determined whether the Court's 
pronouncements in Pentecost applied to the veteran's stressor 
statements.

To add to this, the veteran has been "diagnosed" as 
suffering from PTSD.  He has received treatment from VA 
facilities but there is no indication from the claims folder 
that the RO ever attempted to clarify the veteran's diagnosis 
of PTSD.  The Board believes that such development and 
clarification is required by the VA and goes towards 
fulfilling the VA's duty to assist the veteran in the 
development of his claim.  Without that development, the 
Board and the RO can not objectively conclude whether the 
veteran's assertions have merit.  Hence, the claim is 
remanded for the purpose of obtaining this information.

The record also indicates that the examiner who diagnosed the 
veteran as having PTSD never mentioned which specific 
stressor named by the veteran resulted in the development of 
PTSD.  The Board notes that the Court held in West v. Brown, 
7 Vet. App. 70 (1994), in effect, that a psychiatric 
evaluation based upon an incomplete or questionable history 
is inadequate for rating purposes and frustrates the efforts 
of judicial review.

If it is determined that the veteran did not engage in combat 
or he was not in a combat-like situation, credible supporting 
evidence from any source showing that his claimed in-service 
stressor actually occurred is required for him to prevail.  
See Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996); Doran v. Brown, 6 Vet. 
App. 283, 290 (1994).  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2006); Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Board would add that with respect to the claim involving 
a chemical dioxin, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006) [VCAA] requires not only that the RO/AMC 
(through the VCAA letter) inform the veteran how he can 
prevail on his service connection claim, but the RO/AMC must 
discuss the difference in direct service connection and 
service connection secondary to chemical dioxins (Agent 
Orange).  Because the RO/AMC has not done this, this issue 
must be returned to the RO/AMC so that another, more 
complete, VCAA letter may be accomplished.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, in accordance 
with the VCAA, and to ensure full compliance with due process 
requirements, this case must be REMANDED to the RO/AMC for 
the further development of evidence.

1.  The RO/AMC must issue a letter that 
provides in detail what the veteran must 
do in order to prevail on his claim for 
service connection for diabetes mellitus, 
to include as secondary to exposure to 
Agent Orange.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
now on appeal.  The RO/AMC must 
specifically inform the claimant of the 
requirements involved with his claims 
secondary to exposure to chemical 
dioxins, to include the granting of the 
claim on a direct and indirect basis in 
accordance with Combee v. Brown, 34 F. 3d 
1039 (Fed. Cir. 1994).  Copies of all 
documents forwarded to the veteran with 
respect to the VCAA should be included in 
the claims folder for future review.

2.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experiences in Okinawa, 
Cambodia, and Vietnam, and his duties 
while stationed in each location.  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  The RO/AMC 
should provide to the veteran copies of 
the veteran's previous statements, 
including his testimony before the Board, 
so that the veteran can use those 
documents to refresh his memories and 
also add any additional information that 
he may have forgotten in those documents.  
He should be informed that, without such 
details, an adequate search for verifying 
information cannot be conducted.  He 
should be further advised that a failure 
to respond may result in an adverse 
action against his claim.  The RO/AMC 
should note in the record the responses 
provided by the veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
items:

a.  The veteran should be asked whether 
he received hazardous duty pay for his 
temporary duty while reportedly serving 
in Vietnam and Cambodia.  

b.  The veteran's DD 214 does not 
indicate, through the awarding of medals 
and ribbons, that the veteran had service 
in Vietnam and Cambodia.  The veteran 
should provide an explanation as to why 
such ribbons and medals were not awarded 
to him.  

c.  The veteran should provide as much 
detail as he possibly can with respect to 
his service in Cambodia.  The veteran 
should provide as much information as he 
can with respect to this exercise; i.e., 
his location at the time of the exercise, 
the time of year that it occurred, any 
response from the Viet Cong or 
Cambodians, how the exercise affected 
him, the names of any individuals who 
served aboard the ship during the same 
exercise, etcetera.

d.  The veteran should provide as much 
detail as he possibly can with respect to 
his duties while stationed at Kadena Air 
Base on Okinawa.  The veteran should 
provide any information with respect to 
his duties, his location, individuals who 
served with him, the stressors he 
encountered, how the stressors have 
affected him, etcetera.

e.  The veteran should provide additional 
details as to whether he performed 
mortuary duties before and after his 
reputed trip to Vietnam and Cambodia, and 
whether he was officially detached from 
his artillery unit while performing 
mortuary type duties.  

All information received from the veteran 
should be included in the claims folder 
for reference and review.  

3.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Marine Corps (Marine Corps 
University Archives).  The RO/AMC should 
ask each of the units whether they can 
confirm the presence of the veteran, his 
duties, and any events he comments 
thereon.  The RO/AMC should further 
request that a copy of the veteran's 
personnel file be made and sent to the 
RO/AMC for inclusion in the veteran's 
claims folder.  

The RO/AMC should specify that it is 
seeking to not only confirm possible 
stressors incurred in Southeast Asia and 
the Pacific, but also confirm any 
chemical spill incidents that may have 
occurred while the veteran was stationed 
at Port Chicago, Naval Weapons Station, 
Concord, California, in the early 70s.  

For reference purposes, the RO/AMC should 
specifically forward a copy of the 
veteran's VA Form 21-0781, completed in 
December 2005, and currently located in 
the veteran's claims folder, and it 
should be asked whether any of the 
veteran's assertions may be corroborated.  

If the NPRC and/or the US Marine Corps 
are/is unable to provide specific detail 
concerning the veteran's claimed 
stressors because of national security, 
the NPRC and/or the Marine Corps should 
be asked if it is able to confirm the 
stressors in a general, nonsecurity-
breaking manner.  NPRC and/or the Marine 
Corps should also be asked whether 
confirmation may be given with respect to 
the possible chemical spill at the Naval 
Weapons Station.  Any and all information 
obtained should be included in the claims 
folder for future review.

Furthermore, NPRC and/or the US Marine 
Corps should be asked whether they have 
any record of the veteran receiving any 
type of awards and decorations that do 
not appear on the DD 214 currently in the 
claims folder.  That is, were any type of 
awards granted to the veteran after he 
left service, and if he was awarded any 
decorations, what were those decorations?  

NPRC and/or the US Marine Corps should be 
asked to comment on the veteran's 
assertions that he worked with body bags, 
dead bodies, and body parts while he was 
stationed on Okinawa.  Either unit should 
be asked to explain why body bags, dead 
bodies, and body parts would have been 
airlifted/evacuated to Okinawa in 1973 
and 1974; i.e., was Kadena Air Base a 
mortuary affairs processing point or 
theater mortuary evacuation point, and 
would an unattached Marine been assigned 
to mortuary type work in 1973 and 1974.  

Any obtained information should be 
included in the claims folder for future 
review.  

4.  The RO/AMC should then contact the 
Department of Defense (DOD) and ask 
whether it is possible to confirm the 
veteran's assertions concerning Agent 
Orange at the Concord Naval Weapons 
Station.  Specifically, DOD should be 
asked whether it can confirm that 
chemical dioxins were shipped through 
Port Chicago and the Naval Weapons 
Station in 1972 and 1973.  DOD should be 
further asked whether it can confirm the 
veteran's assertions that dioxin spills 
occurred during this time period.  Any 
obtained information should be included 
in the claims folder for future review.  

5.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost pronouncements.

6.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
veteran does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Additionally, regardless of the diagnosis 
produced, the examiner must discuss the 
diagnosis of PTSD given previously by VA 
medical care providers.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

7.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of the veteran's current 
diabetes mellitus.  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  If 
further testing is determined to be 
warranted, such testing or examination is 
to be accomplished.

The examiner should provide a 
differential diagnosis with respect to 
the veteran's claimed diabetes mellitus.  
The RO/AMC should specifically inform the 
examiner, based on information obtained 
during the course of this Remand, whether 
the veteran was exposed to chemical 
dioxins, including Agent Orange, during 
his four years of active service.  If the 
veteran was not exposed to chemical 
dioxins, the examiner should comment 
whether any found diabetes mellitus is 
more likely, less likely, or as likely as 
not related to the veteran's military 
service or to any claimed 
manifestations/symptoms he may be 
suffered from in the Marine Corps.  

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

For the examination, the claims folder 
and this Remand must be made available to 
the examiner for review prior to the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

8.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection.  If the benefits sought on appeal remain 
denied, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  The RO/AMC 
should specifically discuss in the SSOC the applicability of 
Pentecost to the veteran's PTSD claim.  An appropriate period 
of time should be allowed for response.  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



